Citation Nr: 1608436	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 and from September 1972 to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from A February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's substantive appeal, received in November 2008, indicated he wanted a Board hearing.  In correspondence received in June 2009, he asked to reschedule the Travel Board hearing date, but then he promptly withdrew the hearing request all together.  See Third Party Correspondence received June 6, 2009.  Consequently, a hearing has not been held.

This matter was previously remanded in January 2012, February 2014, and July 2015 for additional development.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are hearing loss, rated 50 percent disabling and vertigo with severe tinnitus and occasional staggering, rated 30 percent disabling; his disabilities have had a combined rating of 70 percent.

2.  The Veteran's service-connected disabilities are not shown to prevent him from obtaining and maintaining all forms of substantial gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  September 2007 correspondence notified the Veteran what evidence was needed to establish the claim and he was informed of his and VA's respective duties for obtaining evidence.

VA's duty to assist the Veteran is also met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Documents associated with the file include the Veteran's service treatment records, post-service treatment records, and VA examinations.  An attempt was made to obtain records from his prior employer but the response received indicated that they were not available and that the Veteran had retired in October 2002.  See Third Party Correspondence received November 13, 2007.  

The case was remanded three (3) times to obtain opinions regarding whether the service-connected disabilities preclude substantially gainful employment.  The last 2 remands were to get adequate opinions regarding vertigo.  A physician who conducted the initial VA examination and also previously reviewed the file and provided an opinion again offered supplemental opinions in August and September 2015.  The 2015 opinions are adequate to decide the claim.

The Board recognizes that the most recent remand requested an opinion from a "different examiner" addressing the question of whether the Veteran's service connected disabilities precluded employment.  The August 2015 opinion failed to address this question and instead only addressed the etiology of the Veteran's vertigo, which was not an issue for consideration.  The opinion was also provided by the earlier examination.  The fact that opinion was obtained from the previous examiner is not complaint with the remand directives, but it is a deviation that is not critical since the substance of what was requested, an opinion and rationale, were compliant with the remand.  Furthermore, while the Board may request a different clinician, the choice of clinician is ultimately up to the VA medical facility unless the Board remand specifically requests a Board-certified specialist.  See M21-1MR, Part III, Subpart iv, Chapter 3, Section A, 6, d.  The Board did not request a Board-certified specialist, so it was completely at the discretion of the medical facility to select the clinician.  

The failure to provide an opinion addressing the combined effect of the Veteran's disabilities on his employability is also non-prejudicial.  A review of the earlier Board remands shows there was no actual finding that the record was inadequate for making a decision on the TDIU matter.  The remand was driven more out of a belief that the TDIU question had to be addressed by a medical professional.   However, in the intervening years, the Courts have clarified that the ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)).  Indeed, the disabilities in this case are not so complex as to require an opinion on the combined effects of the disabilities on the Veteran's employability.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.

II. Legal Criteria and Analysis

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative method of seeking a total rating without meeting the requirements for a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran is able to find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran's service-connected disabilities are hearing loss, rated 50 percent disabling and vertigo with severe tinnitus and occasional staggering, rated 30 percent disabling.  His disabilities have had a combined rating of 70 percent since December 29, 2006.38 C.F.R. § 4.16(a).  The threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are met.  Therefore, the critical question is whether these disabilities preclude substantially gainful employment.

In support of his claim, the Veteran reported that at his last placement of employment he had to wear a pager since he was unable to hear the intercom P. A system.  See Statement in Support of Claim received October 12, 2007.   He also asserted he could not work, drive, perform most daily activities, shop, do home maintenance, lawn care, etc.  See Statement in Support of Claim received June 9, 2008 and VA 9 Appeal to Board of Appeals received November 10, 2008.

According to his claim, he last worked from 1994 to 2001 doing maintenance work at a post office.  His highest level of education is three years of college; he has had no other education or training.  See VA 21-8940 received August 30, 2007.  He also worked in maintenance at an apartment complex.  See page 1 of Third Party Correspondence received November 16, 1995.

In light of his work experience and level of education, the Board finds the Veteran's service-connected disabilities do not preclude obtaining and maintaining substantial gainful employment.

From the outset, the Veteran's tinnitus is not shown to be a factor in his unemployability.  Although it may be very bothersome at times, he has stated it does not prevent him from working.  See VA Examination received April 23, 2012.

The examiner specified that the Veteran's hearing loss likewise would not prevent him from working.  He had mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  See VA Examination received February 23, 2007.  He has reported having progressively worsening hearing loss and has used hearing aids for at least 15 years.  See VA Examination received March 1, 2007.

On April 2012 VA examination for hearing loss, the Veteran reported that his hearing loss impacted his ability to communicate, especially on the telephone.  He could also not hear his wife if she yelled to him from upstairs and he was afraid to drive out of concern he would not hear car horns or be able to tell from which direction sounds were coming.  The audiologist noted that the Veteran wore hearing aids and that, according to the Veteran, they helped quite a lot.  The audiologist commented that there was moderate hearing loss through 2000 Hz that improved greatly with hearing aids, and that the Veteran might have some difficulty working in a noisy environment but it would not render him unemployable.  The Veteran expressed his fear of driving, citing an inability to hear car horns or determine the direction from which they are coming, but the audiologist believed hearing aids would allow him to hear well enough for that to not be a concern.  See VA Examination received April 23, 2012.

In December 2014, the Veteran reported that his hearing was fair with hearing aids.  See page 4 of CAPRI records received April 28, 2015.

It is apparent from the evidence that the Veteran's hearing loss is shown to present some difficulties in communication, but as a whole it does not so significantly affect his level of functioning as to preclude substantially gainful employment.  In his previous employment he compensated for not being able to hear the public address system by wearing a pager.  Furthermore, during the period in which he last worked, he did so with hearing loss and with the use of hearing aids.  See page 9 of Medical Treatment Record - Government Facility received April 30, 1996.  Even though his hearing has worsened since then, his hearing aids have continued to improve his ability to hear and, as noted, it was at least fair.

One of his primary complaints has been difficulty communicating over the telephone, which is not likely to be a prominent aspect in his previous employment experience in maintenance.  Furthermore, as current technology has allowed for other methods of communication that does not involve hearing, such as texting and email, reliance on the telephone is not necessarily the primary form of communication.  Therefore, while conversation over the telephone may be difficult, the frequency in which his job would require it is not likely frequent enough to prevent him from performing his duties.

The Board also notes that the type of difficulty he reported in hearing his wife yelling to him from another floor is also not the type of situation that would present itself in an employment situation.  As noted by the VA examiner, difficulty hearing would likely occur in a noisy work environment so while it would present problems the Veteran would still be able to work in a manner consistent with his experience.

Although the Veteran expressed concerns about driving, the VA examiner did not find that the hearing loss with the use of hearing aids was an obstacle to driving.  Indeed, a May 2010 VA treatment record shows the Veteran indicated he drove long distances.  See page 19 of CAPRI records in Virtual VA received January 19, 2012.  Furthermore, he indicated his hearing was fair with hearing aids.  Therefore, to the extent that his employment would involve driving, his hearing loss would not preclude obtaining and maintaining the same or a similar type of employment as he was previously engaged.

The Veteran's vertigo is also not shown to produce a degree of impairment that would preclude substantially gainful employment.  

On March 2007 VA ear examination, the Veteran reported that his dizziness usually bothered him 2 to 3 times a month, or more frequently.  These episodes were sometimes related to walking, bending over, or stooping; at these times he was "swimmy-headed".  See VA Examination received March 1, 2007.

A May 2007 emergency room record shows the Veteran presented with complaints of vertigo that had begun that day and was recurrent.  See Medical Treatment Record - Non-Government Facility received August 30, 2007.

In February 2008, he reported having difficulty maintaining balance while walking due to feeling weak or dizzy.  See page 64 of CAPRI records in Virtual VA received January 19, 2012.

In April 2008, the Veteran reported that he had vertigo and that he ran into things and often fell.  He also indicated his vertigo was sometimes very bad.  See pages 58 and 59 of CAPRI records in Virtual VA received January 19, 2012.  

VA nursing notes show the Veteran was asked if he had falls, weakness, or dizziness in the past 30 days.  In November 2009, May 2011, March 2012, March 2013, and March 2014 his response was no; in March 2012 his response was yes and that he had dizziness and falls, and hit the wall related to his dizziness.  See page 23 of CAPRI records in Virtual VA received January 19, 2012, page 10 of CAPRI records in Virtual VA received January 19, 2012, and pages 27, 33, and 56 of CAPRI records received April 28, 2015.

A May 2012 VA examination indicates the Veteran complained of vertigo, lightheadedness, and imbalance that occurred with walking, sitting up, and bending over.  The duration of these episodes may last as long as from just a few minutes or may last for several hours and may be associated with nausea and blurred vision.  The symptoms were exacerbated by walking in a dark room and sometimes when walking on uneven surfaces.  He reported multiple falls, including falling into doorways and tripping up the stairs.  He stated that the dizziness is alleviated by lying down, taking prescribed meclizine and by popping his ears.  He took his medication 4 times a day, but had not taken any in the 48 hours prior to the examination.  Between episodes he feels relatively stable and he has these episodes as often as several times a year.  The Dizziness Handicap Inventory (DHI) yielded a score of 84 out of 100, which suggested severe self-perceived balance handicap.  An opinion was not offered.  See page 9 of VA Examination received April 23, 2012 and page 7 of Medical Treatment Record - Government Facility received February 14, 2014.  

In March 2014, the physician offered a supplemental opinion that essentially stated the Veteran's vertigo did not substantially affect his ability to secure or follow a substantially gainful occupation.  He noted that the symptoms of vertigo that were described to him at the time of the May 2012 examination were that these episodes were occasional and would occur sometimes as often as several times a year and would last anywhere from several minutes to a couple of hours. See C&P Exam received April 21, 2014.

A March 2013 VA treatment record notes the Veteran reported having chronic, periodic vertigo that was helped with meclizine.  See page 3 of Medical Treatment Record - Government Facility received February 14, 2014.

In August 2015, the claims file was returned to the previous examiner who reiterated that the Veteran's symptoms were described as episodes of dizziness that would occur as often as several times a year and would last anywhere from several minutes to a couple of hours for each episode.  He stated that if the Veteran had as many as five episodes a year that lasted as long as two hours each, that there would be ten hours of unsteadiness during a period of a year and that this was not adequate disability to prevent him from having gainful employment.  He added that unless the Veteran is having a lot more trouble, which there is no evidence of nor has he been advised of, the Veteran would be employable at this time.  See VA Examination received August 19, 2015.

In September 2015, the VA physician opined that the service-connected disability less likely than not precludes him from engaging in or maintaining substantial gainful employment consistent with his education and occupational experience, and referred to the August 2015 opinion and rationale.  See VA Examination received September 25, 2015.

There is no evidence that the Veteran's vertigo has worsened since his examination in 2012.  Even though the Veteran reported he often fell and his episodes occurred several times a month, the frequency is not shown to occur on a steady or regular basis.  On 5 occasions he was asked if he had dizziness during the past 30 days and he only gave a positive response once; therefore, the evidence shows he may and has gone a month at a time without an episode.  Even if he did average several episodes a month, the frequency and duration of them would not interfere significantly with the performance of his duties since the vast majority of his working hours would be without symptoms.

The opinions regarding the impact of his hearing loss and vertigo are highly probative as they are consistent with the evidence and they have considered the Veteran's medical history.  Even the combine impact of these disabilities are not shown to preclude obtaining and maintaining substantial gainful employment since the Veteran's vertigo while recurrent is not frequent or of long duration to prevent him from performing the physical aspects of his job, and his hearing loss would result in some difficulty in verbal communication, but not to a degree that would significantly interfere with it.

The Board also notes that while he reported being unable to do many activities due to his service-connected disabilities, an August 2008 VA treatment record indicates he reported hiring others to do activities such as mowing the lawn, gardening, and trash disposal due to his back as he was unable to get around or do much.  See page 51 of CAPRI records in Virtual VA received January 19, 2012.

As a preponderance of the evidence is against the claim, the Veteran is not afforded the benefit-of-the doubt, and the claim is denied.


ORDER

A TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


